                                          Case 5:21-cv-04136-BLF Document 21 Filed 06/08/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     IMESH PERERA,                                    Case No. 21-cv-04136-BLF
                                   8                   Plaintiff,
                                                                                          ORDER PERMITTING PLAINTIFF TO
                                   9             v.                                       FILE REPLY BRIEF ON
                                                                                          JURISDICTION AND VENUE
                                  10     DAVID W. JENNINGS, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff MAY file a two-page reply brief on the issues of jurisdiction and venue no later

                                  14   than June 9, 2021 at 12pm.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: June 8, 2021

                                  18                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
